Per Curiam.
Respondent was admitted to practice by this Court in 1955 and maintains his law office in the City of Schenectady.
We grant the motion by petitioner, the Committee on Professional Standards, to confirm the Referee’s report, which was issued after a hearing and sustained two charges of professional misconduct against respondent. Respondent failed to promptly refund the unused portion of an advance fee after the client discharged him and made demand therefor, in violation of the disciplinary rules (Code of Professional Responsibility DR 1-102 [A] [5] [22 NYCRR 1200.3 (a) (5); DR 2-110 [A] [3] [22 NYCRR 1200.15 (a) (3)]). The client had demanded a full refund of his fee and refused respondent’s offer to make incremental monthly payments. After the client complained to petitioner, respondent refunded the amount he determined was due the client by incremental monthly payments. In addition, while funds relating to respondent’s practice of law were deposited into and disbursed from his sister’s checking account, respondent failed to personally maintain the records for same (see, DR 1-102 [A] [5] [22 NYCRR 1200.3 (a) (5)]; DR 9-102 [D] [22 NYCRR 1200.46 (d)]).
In view of the foregoing, we find censure to be the appropriate sanction.
*806Crew III, J. P., Yesawich Jr., Peters, Carpinello and Graffeo, JJ., concur. Ordered that petitioner’s motion is granted and respondent is found guilty of the professional misconduct charged and specified in the petition; and it is further ordered that respondent is censured.